07/13/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                           Assigned on Briefs May 2, 2022

       TODD ANDREACCHIO, ET AL. v. JOSEPH HAMILTON, ET AL.

                 Appeal from the Circuit Court for Dickson County
                 No. 22CC-2020-CV-18      Larry J. Wallace, Judge


                            No. M2021-01021-COA-R3-CV



This appeal involves a claim of intentional or, alternatively, negligent infliction of
emotional distress. Christian Andreacchio, son of Todd and Rae Andreacchio
(“Plaintiffs”), died in Meridian, Mississippi. The Meridian Police Department ruled
Christian Andreacchio’s death a suicide. Plaintiffs contend that, contrary to the official
conclusion, their son was murdered. Joseph (aka Joel) Hamilton (“Defendant”) created a
Facebook page to express his own opinions on the matter. Defendant has argued publicly
in favor of the Meridian Police Department’s conclusion. Plaintiffs sued Defendant and
John Does 1-100 in the Circuit Court for Dickson County (“the Trial Court”) for
distributing Christian Andreacchio’s autopsy photographs online. The photographs were
public records released by the Mississippi Attorney General’s Office. Defendant filed a
motion for summary judgment, which the Trial Court granted. Plaintiffs appeal. Plaintiffs
argue that Defendant exceeded the bounds of constitutionally protected speech by
distributing their son’s autopsy photographs online. The undisputed material facts show
that the information Defendant is alleged to have shared is truthful information, public
records, concerning a matter of public significance. We hold, as a matter of law, that
Plaintiffs cannot prevail on their claims. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                  Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which ANDY D. BENNETT
and KENNY W. ARMSTRONG, JJ., joined.

Matthew Wilson, Tupelo, Mississippi, for the appellants, Rae Andreacchio and Todd
Andreacchio.

Andrew B. Renfroe, Dickson, Tennessee, for the appellee, Joseph (aka Joel) Hamilton.
                                                OPINION

                                              Background

        In February 2014, Plaintiffs’ son, Christian Andreacchio, died in Meridian,
Mississippi. The Meridian Police Department ruled his death a suicide. However,
Plaintiffs contend that their son was murdered. Plaintiffs contend further that the Meridian
Police Department conducted an incompetent investigation. Plaintiffs have, among other
things, participated in an audio podcast called “Culpable” and appeared on the television
show “Crime Watch Daily with Chris Hansen.” In contrast, Defendant has spoken out in
support of the Meridian Police Department’s conclusion that Christian Andreacchio’s
death was a suicide. Defendant created a Facebook page called “Unjustifiable” to counter
Plaintiffs’ assertions. In this context, Defendant allegedly shared Christian Andreacchio’s
autopsy photographs as well as some of Christian’s text messages. Both the autopsy
photographs and text messages were public records released by the Mississippi Attorney
General’s Office.

        In February 2020, Plaintiffs sued Defendant in the Trial Court.1 In their first count,
Plaintiffs alleged intentional and/or reckless infliction of emotional distress, stating: “Mr.
Hamilton and the John Doe Defendants’ decision to publish Christian’s autopsy
photographs and/or private text messages was (1) intentional or reckless, (2) so outrageous
that it is not tolerated by civilized society, and (3) resulted in serious mental injury to the
Plaintiffs.” Plaintiffs also alleged negligent infliction of emotional distress if the Trial
Court found that the defendants had acted neither intentionally nor recklessly; publicity
given to private facts; and negligent entrustment/failure to supervise/respondeat superior.
Defendant filed an answer in opposition. Discovery ensued. In February 2021, Defendant
filed a motion for summary judgment accompanied by a statement of undisputed material
facts. In their response, Plaintiffs replied as follows, in part:

              5. The investigation into the Decedent’s death is a matter of public
        concern. (Complaint 24.)
              RESPONSE: UNDISPUTED


1
  Plaintiffs also sued John Does 1-100, explaining: “Defendants JOHN DOES 1-100 are those unknown
persons, firms, corporations or other entities (hereinafter referred collectively as ‘persons’) who are in any
way responsible to the Plaintiffs for the damages they have sustained. The John Doe Defendants include
any unknown persons who have improperly disseminated the private material referenced herein. The John
Doe Defendants also include persons with whom the aforesaid Mr. Hamilton colluded to facilitate the
publication of said private material, including, but not limited to, any persons for whom Mr. Hamilton was
acting as an agent or representative.”
                                                     -2-
              6. The materials allegedly published by the Defendant via Facebook
       which form the basis for the Plaintiffs’ lawsuit consist of (i) decedent’s
       autopsy photos and (ii) text messages between the decedent and the Plaintiff,
       Rae Andreacchio. (Complaint 16, 17, 20.)
              RESPONSE: UNDISPUTED
              7. The decedent’s autopsy photos were provided by the Mississippi
       Attorney General’s Office to the Plaintiffs in response to Public Records
       Requests filed by the Plaintiffs. (Plaintiffs’ Responses to Defendant’s
       Requests for Production, Bates No.: 512-540, 705). Therefore, the
       decedent’s autopsy photos are public records.
              RESPONSE: UNDISPUTED FOR THE PURPOSES OF THIS
       MOTION
              8. Text messages from the Decedent’s cell phone were provided by
       the Mississippi Attorney General’s Office to the Plaintiffs in response to
       Public Records Requests filed by the Plaintiffs. (Plaintiffs’ Responses to
       Defendant’s Requests for Production, Bates No.: 483-488, 672-680, 725-
       726.) Therefore, the decedent’s text messages are public records.
              RESPONSE: UNDISPUTED FOR THE PURPOSES OF THIS
       MOTION
              9. Plaintiffs have made no allegation that the autopsy photos allegedly
       published by the Defendant were in any way doctored, inaccurate, or
       otherwise untruthful.
              RESPONSE: UNDISPUTED FOR THE PURPOSES OF THIS
       MOTION
              10. Plaintiffs have made no allegations that the text messages
       published by the Defendant were in any way doctored, inaccurate, or
       otherwise untruthful.
              RESPONSE: UNDISPUTED FOR THE PURPOSES OF THIS
       MOTION

       Plaintiffs, citing an email reflecting that certain documents were deemed exempt
from production under Mississippi law, disputed Defendant’s assertion that the Mississippi
Attorney General’s Office released the entire case file concerning Christian Andreacchio’s
death. Plaintiffs also submitted their “Statement of Additional Material Facts,” to wit: (1)
that while the materials at issue may be public records, they are not publicly accessible; (2)
that Defendant ultimately was responsible for the content of his Facebook page at all
material times; (3) that Christian Andreacchio’s autopsy photos were disseminated by
Defendant by means of a Dropbox link accessible from the “Unjustifiable” Facebook page;
and (4) that dissemination of the autopsy photos was “outrageous.”



                                             -3-
     In August 2021, the Trial Court entered an order granting Defendant’s motion for
summary judgment. In its order, the Trial Court stated, in part:

      1. The Undisputed Facts establish that the investigation into Christian
      Andreacchio’s death is a matter of public concern and there is no allegation
      that the decedent’s text messages or autopsy photos allegedly published by
      the Defendant were doctored, inaccurate, or otherwise untruthful. Therefore,
      this Court finds that the conduct sued upon arises from the Defendant’s
      publication of truthful information regarding a matter of public significance.
      2. Plaintiffs admit in their Statement of Undisputed Facts that the text
      messages and autopsy photos at issue are public records and that the
      Plaintiffs themselves received these records from the Mississippi Attorney
      General’s Office in response to Public Records Requests. Moreover,
      Plaintiff Rae Andreacchio’s Rule 72 Declaration, submitted in Response to
      Defendant’s Motion, states in Paragraph 1 that the decedent’s case file was
      released by the Mississippi Attorney General’s Office. Consequently, this
      Court finds that the text messages and autopsy photos at issue are public
      records.
      3. Although Plaintiffs correctly argue that harassing or threatening conduct
      is not entitled to constitutional free speech protection, the Court finds that the
      Plaintiffs have failed to plead harassment or threats and have made no
      affirmative showing of facts from which a reasonable juror could infer that
      any harassment or threats have occurred.
      4. Plaintiffs argue that a genuine issue of material fact exists as to whether
      the Defendant’s conduct qualifies as “outrageous,” but the Motion for
      Summary Judgment under consideration asserts that the Defendant has an
      absolute defense to civil liability because the materials published involved
      truthful information regarding a matter of public concern and because those
      materials were public records. Furthermore, as a matter of law, Tennessee
      courts have held that the mere lawful receipt and subsequent publication of
      truthful information, absent more, does not go beyond the limits of decency
      as would constitute outrageous conduct. Fann v. City of Fairview, 905
      S.W.2d 167, 172 (Tenn. Ct. App. 1994). Regardless, a finding of
      outrageousness is not necessary or relevant to the issues raised in
      Defendant’s Motion for Summary Judgment, and the Court finds therefore
      that there is no genuine issue of material fact as to outrageousness.
      5. Plaintiffs argue that a genuine issue of material fact exists as to whether
      the Defendant [acted] “with actual malice, intent on inflicting emotional
      injury,” but proof of malice is irrelevant to the causes of action asserted in
      this case or the defenses asserted thereto. “Actual malice” refers to a distinct
      element which must be alleged and proved in defamation cases involving
                                             -4-
       public figures. In addition to the other elements of defamation, a public
       figure must also show actual malice, which is defined as knowledge that a
       defamatory statement was false or made with reckless disregard of whether
       or not it was false. New York Times Co. v. Sullivan, 376 U.S. 254 (1964).
       Furthermore, hostility toward a plaintiff has no bearing whether a defendant
       acted with actual malice: “The phrase ‘actual malice’ is confusing in that it
       has nothing to do with bad motive or ill will.” Hart-Hanks Commc’ns, Inc.
       v. Connaughton, 491 U.S. 657, 667 n.7 (1989); Funk v. Scripps Media, Inc.,
       570 S.W.3d 205, 212 (Tenn. 2019). In any event, Plaintiffs have not asserted
       a cause of action for defamation, and thus a showing of actual malice is
       neither necessary nor relevant. The Court finds therefore that there is no
       genuine issue of material fact as to actual malice.
       6. Accordingly, because the conduct sued upon involves the publication of
       truthful information regarding a matter of public significance, and because
       the information has been made available as public records, the Court finds as
       a matter of law that the imposition of civil liability against this Defendant for
       the publication of those materials would violate his free speech rights under
       the First Amendment and Article 1, Section 19 of the Constitution of the
       State of Tennessee. The Florida Star v. B.J.F., 491 U.S. 524 (1989); Cox
       Broadcasting Corp v. Cohn, 420 U.S. 469 (1975). Therefore, as to Counts
       One and Two of the Plaintiff’s Complaint, for Intentional/Reckless Infliction
       of Emotional Distress and Negligent Infliction of Emotional Distress
       respectively, the Defendant’s Motion is GRANTED.
       7. Furthermore, because the publications at issue were public records and
       related to matters of public concern, this Court finds as a matter of law that
       the Plaintiffs cannot claim any right to privacy as to those materials.
       Langford v. Vanderbilt University, 287 S.W.2d 32 (Tenn. 1956); Fann v.
       City of Fairview, 905 S.W.2d 167 (Tenn. Ct. App. 1994). Therefore, as to
       Count Three of the Plaintiffs’ Complaint alleging Invasion of Privacy by
       Publication of Private Facts, the Defendant’s Motion is GRANTED.
       8. Plaintiff’s remaining claims for negligent entrustment and respondeat
       superior are derivative claims. Having disposed of the Plaintiffs’ other
       causes of action herein, this Court finds that Plaintiffs cannot maintain their
       derivative causes of action. Therefore, as to Count Four of the Plaintiff’s
       Complaint, the Defendant’s Motion is GRANTED.

Plaintiffs timely appealed to this Court.

                                         Discussion



                                              -5-
       Although not stated exactly as such, Plaintiffs raise the following issue on appeal:
whether the Trial Court erred in holding that the First Amendment, the Tennessee
Constitution, and/or the Public Records Doctrine insulate Defendant for liability from
intentional or, alternatively, negligent infliction of emotional distress for distribution of
Christian Andreacchio’s autopsy photographs.

      Regarding the standard of review for cases disposed of by summary judgment, the
Tennessee Supreme Court has instructed:

              Summary judgment is appropriate when “the pleadings, depositions,
       answers to interrogatories, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” Tenn.
       R. Civ. P. 56.04. We review a trial court’s ruling on a motion for summary
       judgment de novo, without a presumption of correctness. Bain v. Wells, 936
       S.W.2d 618, 622 (Tenn. 1997); see also Abshure v. Methodist Healthcare–
       Memphis Hosp., 325 S.W.3d 98, 103 (Tenn. 2010). In doing so, we make a
       fresh determination of whether the requirements of Rule 56 of the Tennessee
       Rules of Civil Procedure have been satisfied. Estate of Brown, 402 S.W.3d
       193, 198 (Tenn. 2013) (citing Hughes v. New Life Dev. Corp., 387 S.W.3d
       453, 471 (Tenn. 2012)).

                                            ***

       [I]n Tennessee, as in the federal system, when the moving party does not bear
       the burden of proof at trial, the moving party may satisfy its burden of
       production either (1) by affirmatively negating an essential element of the
       nonmoving party’s claim or (2) by demonstrating that the nonmoving party’s
       evidence at the summary judgment stage is insufficient to establish the
       nonmoving party’s claim or defense. We reiterate that a moving party
       seeking summary judgment by attacking the nonmoving party’s evidence
       must do more than make a conclusory assertion that summary judgment is
       appropriate on this basis. Rather, Tennessee Rule 56.03 requires the moving
       party to support its motion with “a separate concise statement of material
       facts as to which the moving party contends there is no genuine issue for
       trial.” Tenn. R. Civ. P. 56.03. “Each fact is to be set forth in a separate,
       numbered paragraph and supported by a specific citation to the record.” Id.
       When such a motion is made, any party opposing summary judgment must
       file a response to each fact set forth by the movant in the manner provided in
       Tennessee Rule 56.03. “[W]hen a motion for summary judgment is made
       [and] . . . supported as provided in [Tennessee Rule 56],” to survive summary
                                             -6-
       judgment, the nonmoving party “may not rest upon the mere allegations or
       denials of [its] pleading,” but must respond, and by affidavits or one of the
       other means provided in Tennessee Rule 56, “set forth specific facts” at the
       summary judgment stage “showing that there is a genuine issue for trial.”
       Tenn. R. Civ. P. 56.06. The nonmoving party “must do more than simply
       show that there is some metaphysical doubt as to the material facts.”
       Matsushita Elec. Indus. Co., 475 U.S. at 586, 106 S.Ct. 1348. The
       nonmoving party must demonstrate the existence of specific facts in the
       record which could lead a rational trier of fact to find in favor of the
       nonmoving party. If a summary judgment motion is filed before adequate
       time for discovery has been provided, the nonmoving party may seek a
       continuance to engage in additional discovery as provided in Tennessee Rule
       56.07. However, after adequate time for discovery has been provided,
       summary judgment should be granted if the nonmoving party’s evidence at
       the summary judgment stage is insufficient to establish the existence of a
       genuine issue of material fact for trial. Tenn. R. Civ. P. 56.04, 56.06. The
       focus is on the evidence the nonmoving party comes forward with at the
       summary judgment stage, not on hypothetical evidence that theoretically
       could be adduced, despite the passage of discovery deadlines, at a future trial.

Rye v. Women’s Care Cntr. of Memphis, MPLLC, 477 S.W.3d 235, 250, 264-65 (Tenn.
2015) (emphases in original).

       This appeal involves a claim of intentional or, alternatively, negligent infliction of
emotional distress. “The elements of an intentional infliction of emotional distress claim
are that the defendant’s conduct was (1) intentional or reckless, (2) so outrageous that it is
not tolerated by civilized society, and (3) resulted in serious mental injury to the plaintiff.”
Rogers v. Louisville Land Co., 367 S.W.3d 196, 205 (Tenn. 2012) (citations omitted). “The
elements of a claim for negligent infliction of emotional distress include the elements of a
general negligence claim, which are duty, breach of duty, injury or loss, causation in fact,
and proximate causation.” Id. at 206 (citation and footnote omitted).

       This appeal implicates constitutional protection of speech, as well. The First
Amendment of the United States Constitution states: “Congress shall make no law
respecting an establishment of religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of grievances.” Article I, Section
19 of the Tennessee Constitution contains its own provision regarding free speech, stating:

       That the printing presses shall be free to every person to examine the
       proceedings of the Legislature; or of any branch or officer of the government,
                                              -7-
       and no law shall ever be made to restrain the right thereof. The free
       communication of thoughts and opinions, is one of the invaluable rights of
       man, and every citizen may freely speak, write, and print on any subject,
       being responsible for the abuse of that liberty. But in prosecutions for the
       publication of papers investigating the official conduct of officers, or men in
       public capacity, the truth thereof may be given in evidence; and in all
       indictments for libel, the jury shall have a right to determine the law and the
       facts, under the direction of the court, as in other criminal cases.

       In support of their argument that Defendant’s distribution of Christian
Andreacchio’s autopsy photographs was not protected speech, Plaintiffs cite among other
things the Post-Mortem Examination Act found at Tenn. Code Ann. § 38-7-101, et seq.
Specifically, Tenn. Code Ann. § 38-7-119 provides, in part:

       (a)(1) Except as provided in subsection (c), it is an offense for the chief
       medical examiner, a county medical examiner, or pathologist designated
       pursuant to § 38-7-105, or any agent or employee of the chief medical
       examiner, a county medical examiner, or pathologist, to contract with or
       grant authorization to an unauthorized person or an external entity to
       photograph, videotape, or otherwise capture visual images, or audio
       recordings in whatever form of a deceased human body, a human autopsy or
       a body immediately prior to, during or immediately following an autopsy.

       (2) No person shall distribute, publish or otherwise disseminate any autopsy
       photographs, videotape or other visual image or any autopsy audio recording
       without the written consent of the next of kin or personal representative in
       the order established pursuant to subdivision (c)(1)(A), unless such use is
       consistent with subdivision (c)(1)(B), (c)(1)(C) or (c)(1)(D).

Tenn. Code Ann. § 38-7-119 (West July 1, 2009 through present).

        Defendant argues that Plaintiffs waived their argument concerning an alleged
violation of the Post-Mortem Examination Act by failing to raise it below. Indeed, issues
that have not been properly raised in the trial court proceedings generally cannot be argued
for the first time on appeal. Barnes v. Barnes, 193 S.W.3d 495, 501 (Tenn. 2006). In their
reply brief, Plaintiffs assert that they are not arguing that Defendant violated the Port-
Mortem Examination Act, per se. Rather, Plaintiffs say they invoke the Post-Mortem
Examination Act to argue that ruling in Defendant’s favor would undermine the validity of
the Act going forward. Nevertheless, the record reflects that Plaintiffs failed to present to
the Trial Court any manner of argument regarding the Post-Mortem Examination Act; they
simply did not bring it up. This being so, we discern no reason to depart from our general
                                             -8-
rule that issues not properly raised in the trial court proceedings cannot be argued for the
first time on appeal. Therefore, we will not consider Plaintiffs’ argument rooted in the
Post-Mortem Examination Act, which they have raised for the first time on appeal.

       Plaintiffs also cite the case of Reid v. Pierce County, 136 Wn.2d 195, 961 P.2d 333
(1998), from the Supreme Court of Washington. In Reid, which involved multiple
consolidated cases, government employees took photographs of the autopsy of former
Washington governor Dixy Lee Ray and showed them at cocktail parties. 961 P.2d at 335.
The Supreme Court of Washington stated that “the conduct complained of in the cases
before us is the type that would cause a reasonable person to exclaim, ‘outrageous,’….”
Id. at 338. Plaintiffs argue that a jury comprised of reasonable persons from Dickson
County likely would reach the same conclusion as did the Supreme Court of Washington.
The Reid Court ultimately held that the plaintiffs therein could maintain an action for
invasion of privacy under the common law, stating:

               We hold the immediate relatives of a decedent have a protectable
       privacy interest in the autopsy records of the decedent. That protectable
       privacy interest is grounded in maintaining the dignity of the deceased. We
       also hold the trial court erred in granting the County’s CR 12(b)(6) and
       summary judgment motions on this issue. The County’s actions in these
       cases are sufficiently egregious to enable the families of the deceased to
       maintain their own action. Plaintiffs have alleged sufficient facts to require
       trial on this issue.

Reid, 961 P.2d at 342. In addition, Plaintiffs cite Purifoy v. Mafa, 556 S.W.3d 170 (Tenn.
Ct. App. 2017), a case about stalking, for the proposition that freedom of speech does not
extend to harassment or intimidation. Id. at 191-92.

        Defendant points out that Reid is not controlling law in Tennessee and that, in any
event, it is inapposite. Defendant notes that the allegations in Reid were against
government workers, whereas he is a private citizen. Defendant instead cites among other
cases Fann v. City of Fairview, 905 S.W.2d 167 (Tenn. Ct. App. 1994), in which this Court
dismissed a claim for invasion of privacy regarding a newspaper’s publication of
confidential information related to a political candidate’s expunged criminal record. Id. at
172. This Court stated: “We hold that The Review Appeal’s receipt of the information,
including the expunged material, was not unlawful….We further hold that the newspaper
articles clearly concerned ‘a matter of public significance’ as the truthful information
concerned a candidate for public office.” Id. This Court continued: “We reiterate that
Fann’s allegations as to Franklin Publishing merely concern the newspaper’s receipt of this
information. Moreover, the record fails to suggest that the newspaper, on its own initiative,
wrongfully discovered the information. As such, we do not find the mere lawful receipt
                                             -9-
and subsequent publication of truthful information regarding a candidate for public office,
absent more, to go beyond the limits of decency….” Id. With respect to the Purifoy case
cited by Plaintiffs, Defendant points out that there is no allegation of stalking in this case.

       Defendant also cites Harris v. Horton, 341 S.W.3d 264 (Tenn. Ct. App. 2009),
overruled on other grounds by Rogers v. Louisville Land Co., 367 S.W.3d 196 (Tenn.
2012), a case in which a first responder showed post-mortem photographs to a high school
class and thereafter was sued by the decedent’s family, for the proposition that there is no
invasion of privacy when the matter publicized is of legitimate public concern. Id. at 273-
74. This Court in Harris, acknowledging the aforementioned Reid case, opined:

              In the case at bar, we agree with the Washington court in Reid that the
       Plaintiffs may have a protectable privacy interest in photographs of their
       deceased relative….We proceed, then, to look at the elements of this invasion
       of privacy claim to determine if the trial court correctly granted summary
       judgment to the Defendants.

                                             ***

               The comments to Section 652D of the Restatement (Second) of Torts
       go on to explain that, even if the matters that are publicized are “private” and
       even if the publicity would be “highly offensive to a reasonable person,” the
       claim may not be actionable where the matter publicized is a matter of
       legitimate public concern. See § 652D cmt.d. (“When the subject-matter of
       the publicity is of legitimate public concern, there is no invasion of privacy.”)
       Here, the trial court found that the accident in which Jeremy was killed and
       its consequences were a matter of legitimate public concern, and pointed to
       the article in the local newspaper about the accident and Jeremy’s resulting
       death.

                                             ***

              We must agree with the trial court’s conclusion that, as a result of
       Jeremy’s tragic involvement in the fatal vehicular accident, he became an
       involuntary public figure within the meaning of the comments to section
       652D of the Restatement (Second) of Torts. Moreover, the fact to which
       publicity was given, namely, the appearance of Jeremy’s body as depicted in
       the accident-scene photographs, is related to the event that gave rise to his
       status as an involuntary public figure. Therefore, assuming (without
       deciding) that the accident-scene photographs are private and that displaying
       the photographs at a driver’s education class constitutes “publicity” that
                                             -10-
          would be highly offensive to a reasonable person, we must conclude that the
          Plaintiffs cannot recover for invasion of privacy by publicity given to a
          private fact. Thus, we affirm the trial court’s grant of summary judgment in
          favor of the Defendants on this claim.

Harris, 341 S.W.3d at 272-74.

       Upon our review of the authorities, we conclude that the jurisprudence protecting
the sharing of truthful information regarding matters of public significance, notably as
articulated by this Court in Fann, is more instructive to the appeal at bar than Reid, which
in any event is not controlling law in Tennessee. The facts of Reid differ from the facts of
the present case, as well. As Plaintiffs themselves acknowledged, the investigation into
Christian Andreacchio’s death is a matter of public concern. Indeed, whether the official
investigation into Christian Andreacchio’s death was mishandled, as Plaintiffs have
argued, is a matter of public significance.2 Plaintiffs have publicly expressed their views
on the matter, as is their right. Defendant has publicly expressed a contrary view, as is his
right. This is the sort of “free communication of thoughts and opinions” protected by
Article 1, Section 19 of the Tennessee Constitution. It was within this context that
Defendant is alleged to have distributed Christian Andreacchio’s autopsy photographs
online. There is no hint in the record that Defendant obtained these photographs by
unlawful means. On the contrary, they were public records obtained through the
Mississippi Attorney General’s Office. Further, there is no suggestion that the photographs
were altered or manipulated in any way. Defendant thus is alleged to have disseminated
truthful information—public records from a sister state, no less—concerning a matter of
public significance. Without more, this activity cannot be deemed “outrageous” in the
legal sense. Rather, it is free expression. Additionally, Plaintiffs’ attempt to equate
Defendant’s actions with intimidation or harassment is without merit as no intimidation or
harassment of Plaintiffs by Defendant has been alleged or shown here.

        Plaintiffs’ revulsion at, and opposition to, the online distribution of photographs of
their deceased son’s body is, of course, completely understandable. Respectfully, however,
that is not dispositive of the constitutional issues at stake. Under Fann, and, more crucially,
the First Amendment and Article 1, Section 19 of the Tennessee Constitution, Defendant
cannot be held liable for sharing truthful information, here public records, concerning the
investigation into Christian Andreacchio’s death, a matter of public significance. That the
truthful information concerning this matter of public significance is of a deeply sensitive
nature neither makes the information any less truthful nor makes the matter any less
publicly significant. In this case, Defendant has filed a properly supported motion for
summary judgment. He has successfully established a defense to the claims against him,

2
    We take absolutely no position on the merits of this debate one way or the other.
                                                     -11-
which Plaintiffs have failed to overcome. We hold, as a matter of law, that Plaintiffs cannot
prevail on their claims.3 We affirm the Trial Court in its grant of summary judgment to
Defendant.

                                             Conclusion

      The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for collection of the costs below. The costs on appeal are assessed against the
Appellants, Rae Andreacchio and Todd Andreacchio, and their surety, if any.



                                                ____________________________________
                                                D. MICHAEL SWINEY, CHIEF JUDGE




3
 While neither the Trial Court nor the parties focus on the disposition as to the John Doe defendants, our
holding resolves all issues as to the John Doe defendants, as well.
                                                  -12-